Citation Nr: 1646683	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for chest pain due to gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to May 1991, and July 1991 to September 2009 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014, the Board remanded the claim for further development.

Following the Board's remand, a May 2015 VA examiner diagnosed current chest pain due to GERD.  The Board has thus recharacterized the claim to include the GERD component.  In so doing, the Board recognizes that service connection for GERD was previously denied in the June 2010 rating decision, and the Veteran did not appeal that determination.  Despite the prior final denial, new and material evidence is not required to adjudicate the present claim because it is based on a diagnosis not previously of record.  See Boggs v. Peake, 520 F. 3d 1330   (Fed. Cir. 2008), (holding a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.)  In June 2010, the RO denied service connection for GERD because the disability had not been "clinically diagnosed."  As the May 2015 VA examiner has since diagnosed chest pain due to GERD, the current appeal may be considered without regard to whether new and material evidence has been received.  


FINDING OF FACT

The Veteran's chest pain due to GERD is related to service.


CONCLUSION OF LAW

The criteria for service connection for chest pain due to GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted above, the Veteran was diagnosed with chest pain due to GERD on VA examination in May 2015.  

Service treatment records (STRs) show documentation of chest pain on a number of occasions.  As described by the May 2015 VA examiner, the Veteran began having chest discomfort during active service in 2008.  Indeed, the Board's review of the STRs show that he was diagnosed with chest pain in January 2008 with a normal EKG, chest x-ray, and laboratory results.  The pain was relieved with  gastrointestinal medication.  His problem history in STRs from May 2008, June 2008, and November 2008 also documented chest pain.  The Veteran's chest pain was described as a burning sensation and was diagnosed on a clinical, symptomatic basis to be GERD.  Zantac was tried without much help.  Prilosec, a more potent inhibitor of gastric acid secretion, was then tried and it did help the symptoms.  Thereafter, the Veteran was converted to esomeprazole (a drug similar to Prilosec) at 40 mg twice a day and this also helped his symptoms.  He also started sleeping on two pillows so that he would be partially upright during sleep and that seemed to help as well.  In May 2009, he had a more significant episode of chest pain and presented to a hospital emergency room where he was kept overnight.  He was ruled out for myocardial infarction.  He had a cardiac stress test the following day and it
was interpreted as normal.  It was felt that he could have anxiety and
he was treated with Klonopin, although he took Klonopin for only one week.  He was still doing well with respect to anxiety on VA examination post-discharge.

On the matter of nexus, the record contains the reports of September 2009 and May 2015 VA examiners.  The September 2009 examiner diagnosed recurring retrosternal chest pain without objective documentation of GERD.  The examiner did  not provide an opinion on etiology.  By contrast, the May 2015 examiner opined it was more likely than not that the Veteran's symptoms of chest pain in his last year of active duty were due to GERD based upon the medical evidence demonstrating characteristic symptomatology, and the positive response to medication.  Other causes of the pain, including cardiac and blood pressure causes were not shown.

The May 2015 VA examination report is adequate for examination as the physician linked the Veteran's current disorder to service based on his admissible and believable lay statements, as well as the STRs.  The examiner based his conclusion on an examination of pertinent facts in the claims file and the Veteran's medical history, and provided a rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The evidence is thus at least in equipoise in showing that the Veteran's chest pain due to GERD was incurred in service. In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for chest pain due to GERD.  


ORDER

Service connection for chest pain due to GERD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


